FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 2, 2022

                                       No. 04-22-00216-CV

                                       2008 LEXUS GX470,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

            From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                 Trial Court No. 2021W0676
                        Honorable Andrew Carruthers, Judge Presiding


                                          ORDER
        The brief of appellant Sean Foxx was originally due on May 26, 2022. To date, appellant
has not filed a brief. Appellant is therefore ORDERED to file, within fifteen days of the date
of this order, his brief and a written response reasonably explaining: (1) his failure to timely file
a brief, and (2) why appellees are not significantly injured by appellant’s failure to timely file a
brief. If appellant fails to timely file a brief and the written response, we will dismiss this appeal
for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellant fails to comply with court order).



                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court